UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ☑ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER0-29440 IDENTIV, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0444317 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 2201 Walnut Avenue, Suite 100, Fremont, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 250-8888 Securities Registered Pursuant to Section12(b) of the Act: None Securities Registered Pursuant to Section12(g) of the Act: Common Stock, $0.001par value, and associated Preferred Share Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐No☑ Indicated by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☑ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements or any amendment to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Acceleratedfiler☐ Non-accelerated filer☐ SmallerReportingCompany☑ (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No ☑ Based on the closing sale price of the Registrant’s Common Stock on the NASDAQ National Market System on June30, 2016, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of Common Stock held by non-affiliates of the Registrant was $19,394,700. At March6, 2017, the Registrant had outstanding 11,109,204shares of Common Stock, excluding 727,066 shares held in treasury. DOCUMENTS INCORPORATED BY REFERENCE Designated portions of the Company’s Proxy Statement to be filed within 120days after the Registrant’s fiscal year end of December31, 2016 are incorporated by reference into PartII, Item5 and PartIII of this Report. Identiv, Inc. Form10-K For the Fiscal Year Ended December31, 2016 TABLE OF CONTENTS Page PARTI Item1 Business 4 Item1A Risk Factors 11 Item1B Unresolved Staff Comments 20 Item2 Properties 20 Item3 Legal Proceedings 21 Item4 Mine Safety Disclosures 21 PARTII Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item6 Selected Financial Data 23 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item7A Quantitative and Qualitative Disclosures About Market Risk 37 Item8 Financial Statements and Supplementary Data 38 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 66 Item9A Controls and Procedures 67 Item9B Other Information 68 PARTIII Item10 Directors, Executive Officers and Corporate Governance 69 Item11 Executive Compensation 69 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 69 Item13 Certain Relationships and Related Transactions, and Director Independence 69 Item14 Principal Accountant Fees and Services 69 PARTIV Item15 Exhibits and Financial Statement Schedule 70 Item 16 Form 10-K Summary 73 Signatures 74 2 Statement Regarding Forward Looking Statements This Annual Report on Form10-K (“Annual Report”), including the documents incorporated by reference in this Annual Report, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. For example, statements, other than statements of historical facts regarding our strategy, future operations and growth, financial position, projected results, estimated revenues or losses, projected costs, prospects, plans, market trends, competition and objectives of management constitute forward-looking statements. In some cases, you can identify forward-looking statements by terms such as “will,” “believe,” “could,” “should,” “would,” “may,” “anticipate,” “intend,” “plan,” “estimate,” “expect,” “project” or the negative of these terms or other similar expressions. Although we believe that our expectations reflected in or suggested by the forward-looking statements that we make in this Annual Report are reasonable, we cannot guarantee future results, performance or achievements. You should not place undue reliance on these forward-looking statements. All forward-looking statements speak only as of the date of this Annual Report. While we may elect to update forward-looking statements at some point in the future, we specifically disclaim any obligation to do so, even if our expectations change, whether as a result of new information, future events or otherwise. We also caution you that such forward-looking statements are subject to risks, uncertainties and other factors, not all of which are known to us or within our control, and that actual events or results may differ materially from those indicated by these forward-looking statements. We disclose some of the factors that could cause our actual results to differ materially from our expectations discussed elsewhere in this Annual Report. These cautionary statements qualify all of the forward-looking statements included in this Annual Report that are attributable to us or persons acting on our behalf. Identiv and the Identiv logo are trademarks of Identiv, Inc., registered in many jurisdictions worldwide. Certain product and service brands are also trademarks or registered trademarks of the Company, including HIRSCH, idOnDemand, Scramblepad, TouchSecure, and Velocity. Other product and brand names not belonging to Identiv that appear in this document may be trademarks or registered trademarks of their respective owners. Each of the terms the “Company,” “Identiv,” “we” and “us” as used herein refers collectively to Identiv, Inc. and its wholly-owned subsidiaries, unless otherwise stated. PARTI ITEM1. BUSINESS Overview Identiv is a global security technology company that secures and manages access to physical places, things and information. Global organizations in government, education, retail, transportation, healthcare and other markets rely upon our solutions. We empower them to create secure and convenient experiences in schools, government offices, factories, critical infrastructure, transportation, hospitals and virtually every type of facility and for a wide range of products.
